DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1 and 3 are cancelled.
Claim 2, 4, 10, 11 and 16 has been amended.
Claims 2 and 4-21 are still pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/10/2021 has been entered.

RESPONSE TO ARGUMENTS
Regarding the argument presented page(s) 6-9, filed 04/10/2021, pertaining to the 35 U.S.C 103 rejection for claim(s) 2, 10 and 16 with respect to the references used have been considered but are moot, because the arguments are mainly directed to newly added limitations which the examiner have not addressed in previous office  and Rosik et al. (US # 20110291613) which teaches the newly added limitations as presented in the office action below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 2 is rejected under 35 U.S.C. 103 as being over the US Patent Application Publication by Smith et al. (US # 20130134923), in view of the US Patent Application Walley et al. (US # 20110127954), and in view of the US Patent Application Publication by Ogata et al. (US # 20130281155).

Regarding Claim 2, Smith teaches in (Figure 2-7), a method comprising: 
determining at a provider device (Portable electronic device 14 of Fig 2, [0036, lines 1-3, 0002]) a predefined limit (“...desired level…”, Abstract, line 12, Fig 7, Step 114, [0045, lines 13-14]) on energy transfer to a consumer device (Portable electronic device 16 of Fig 2, [0036, lines 1-3, 0002]), wherein the provider device and the consumer device are separate mobile user devices (See Fig 2, [0036]);
initiating transfer of the energy from the provider device to the consumer device via an energy transfer connection [0036, lines 13-14, 0038, lines 1-3]; and 
terminating the transfer of the energy by the provider device when the predefined limit is reached [0045, lines 12-14].
Smith fails to teach determining the predefined limit responsive to determining that a consumer device has a dead battery or the consumer device has a low battery.
Walley teaches in Figure 14, determining charging of a battery (342) based on a predefined limit (“…battery been drained below a threshold…”) responsive to determining that a device has a device has a low battery [0101].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include detecting the end of battery life in the charging apparatus of Smith as taught by Walley, in order to effectively control overcharging of the battery of power receiving device, thus reducing fire hazard.
The combination of Smith and Walley fail to teach:

Ogata teaches in Figures 1, 5-10, a charger for an electronic device comprising the step of:
determining a value (Examiner interpreting “a value” as “a value of charging electric current”) to be exchanged  between a provider device (wireless charger BC, Fig 6) and a consumer device (Smartphone 1, Fig 6, [0181]) based on one of the energy transfer connection (Placing smartphone on the charger BC, [0040, lines 1-2]) and an estimated transfer efficiency (Controller 10 of the smartphone 1 transmits measured charging efficiency [0147, 0149] to power transmission unit 32 of the charger BC and the charger BC adjusts the charging current based on the charging efficiency, (Step ST9 and ST10 of Fig 9, [0177, 0184, 0185, lines 1-2]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include adjusting charging current based on the measured charging efficiency within the charging apparatus of Smith and Walley, as taught by Ogata, in order to preventing the battery capacity from being unnecessarily reduced and enhancing the life characteristic of the battery cell.

Claim 4 is rejected under 35 U.S.C. 103 as being over Smith, Walley and Ogata as applied to claim 2 above, and in further view of the US Patent Application Publication by Yasko et al. (US # 20120173074).

Regarding Claim 4, Smith, Walley and Ogata teaches the method of claim 2. 
Smith further teaches receiving a selection of the predefined limit from a user (“…user-selected decrements and increments to the maximum and minimum charge amounts…”, Paragraph 0034).
The combination of Smith, Walley and Ogata fail to teach:
wherein the predefined limit is negotiated by the user of the provider device and a user of the consumer device.
Yasko teaches in Figures 1-3, wherein a predefined limit [0035, lines 10-13] is negotiated by a user of a provider device (charging station 106, [0024]) and a user of the consumer device (Vehicle 107 user provides input to the charging station 106 using user interface 204, [0020]).	
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include charging based on user defined limits within the charging apparatus of Smith, Walley and Ogata, as taught by Yasko, in order to effectively control charging of devices based on user-selectable predefined limits on charging operations, thus providing safe and secure charging.

Claim 5 is rejected under 35 U.S.C. 103 as being over Smith, Walley and Ogata as applied to claim 2 above, in further view of the US Patent Application Publication by Davis et al. (US # 20110018679).

Regarding Claim 5, Smith, Walley and Ogata teaches the method of claim 2. 
The combination of Smith, Walley and Ogata fail to teach wherein the predefined limit includes an amount of time.
(Claim 22).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include setting time duration by user within the charging apparatus of Smith, Walley and Ogata, as taught by Davis, in order to effectively control charging of devices based on user-selectable time amount on charging operations, thus providing overcharging protection.

Claims 6 - 7 are rejected under 35 U.S.C. 103 as being over Smith, Walley and Ogata as applied to claim 2 above, in further view of the US Patent Application Publication by Stevens et al. (US # 20140035380).

Regarding Claim 6, Smith, Walley and Ogata teaches the method of claim 2. 
The combination of Smith, Walley and Ogata fail to teach wherein the predefined limit comprises a portion of a charge of a provider battery.
Stevens teaches wherein the predefined limit comprises a portion of a charge of a provider battery (Figure 2, Paragraph 0028-0029).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include providing percentage of provider device power to receiving device within the charging apparatus of Smith, Walley and Ogata, as taught by Stevens, in order to prevent the battery getting drained causing interruption to the functionality of provider device.

Regarding Claim 7, Smith, Walley, Ogata and Stevens teaches the method of claim 6. 
The combination of Smith, Walley and Ogata fail to teach wherein the portion of the charge of the provider device battery is a percentage of charge of the provider battery.
Stevens further teaches wherein the portion of the charge of the provider battery is a percentage of charge of the provider device battery (Figure 2, Paragraph 0028-0029).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include percentage of provider device power to receiving device within the charging apparatus of Smith, Walley and Ogata, as taught by Stevens, in order to prevent the battery getting drained causing interruption to the functionality of provider device.

Claim 8 is rejected under 35 U.S.C. 103 as being over Smith, Walley and Ogata as applied to claim 2 above, in further view of the US Patent Application Publication by Lee (US # 20060012339).

Regarding Claim 8, Smith, Walley and Ogata teaches the method of claim 2. 
The combination of Smith, Walley and Ogata fail to teach stopping the energy transfer when a remaining battery power in a provider device reaches a stop transfer threshold or when an energy transfer time period has been reached regardless of the amount of energy transferred.
(Figure 2, Abstract, lines 1-2, Paragraph 0034).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include stopping the charging after time elapsed within the charging apparatus of Smith, Walley and Ogata, as taught by Lee, in order to prevent the battery from getting overcharged thus preventing the battery overheating.

Claim 9 is rejected under 35 U.S.C. 103 as being over Smith, Walley and Ogata as applied to claim 2 above, in further view of the US Patent Application Publication by Ambrosio et al. (US # 20090313103).

Regarding Claim 9, Smith, Walley and Ogata teaches the method of claim 2. 
Smith further teaches provider device providing power transfer to the consumer device (Abstract).
The combination of Smith, Walley and Ogata fail to teach determining a credit for a future.
Ambrosio teaches a computer for managing electric energy transfer by determining a credit for a future [0035, 0056, lines 6-9].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include determining credit to the user within the charging apparatus of Smith, Walley and Ogata, as taught by Ambrosio, in order to enhance charging transactions by using computer usable program code for managing multiple 

Claim 10 is rejected under 35 U.S.C. 103 as being over the US Patent Application Publication by Meazell (US # 20140299372), in view of the US Patent Application Publication by Bao et al. (US # 20100066311) and in view of the US Patent Application Publication by Ambrosio et al. (US # 20090313103) and in view of the US Patent Application Publication by Ogata et al. (US # 20130281155).

Regarding Claim 10, Meazell teaches in (Figures 1A and 4-6), a device (100a, [0023, 0030]) comprising: 
a display [0029, lines 1-4].
a processor (401) operatively coupled to the display [0026, lines 1-3]; 
an energy transfer connection (Link 103, [0017]);
power management electronics (“…inter circuit arrangement…”, [0025, lines 4-6]) configured to: 
determine at a provider device (100a) a predefined limit (“...estimate amount of power transferred…”) on the transfer of energy to the consumer device (100b) based on an amount of energy remaining in the provider device (see display 602 of figure 6, 0029]), wherein the provider device and the consumer device are separate mobile user devices (See Fig 2, [0036]);
initiate the transfer of energy from the provider device to a consumer device via an energy transfer connection [0020]; and 
([0027, lines 10-11, lines 16-18, Also see 0028]).
Meazell fails to teach:
a battery that supplies power to the processor and that is operatively coupled to the energy transfer connection; 
Bao teaches:
a battery (Battery not shown in holster 200, Fig 3) that supplies power to the processor (Controller 202, 0035, lines 10-11) and that is operatively coupled to the energy transfer connection [0034, lines 6-8].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include a battery within the charging apparatus of Meazell, as taught by Bao, in order to supplement backup power to the charging devices in case of external power fails or malfunctions, thus providing uninterrupted power which improves the efficiency of the charging system.  
The combination of Meazell and Bao fail to teach:
determine a credit for a future power transfer to the provider device.
Ambrosio teaches a computer for managing electric energy transfer determining a credit for a future power transfer to the provider device [0035, 0056, lines 6-9].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include determining credit for future power transfer within the charging apparatus of Meazell and Bao, as taught by Ambrosio, in order to enhance charging transactions by using computer usable program code for managing multiple 
Maezell further teaches:
permit a provider device and a consumer device to communicate to determine roles in a transfer of energy [0018, lines 6-9], a method of the transfer of energy [0027], power metering (Fig 6, 602, [0029]).
The combination of Maezell, Bao and Ambrosio fail to teach:
measurement mechanisms involved in the transfer of energy, and a value to be exchanged for the transfer of energy;
Ogata teaches in Figures 1, 5-10, a charger for an electronic device comprising the step of:
measurement mechanisms (“…control unit 32 measures a current value…”) involved in a transfer of energy [0161], and a value (Examiner interpreting “a value” as “a value of charging electric current”) to be exchanged for the transfer of energy [0184, 0185, lines 1-2];
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include adjusting charging current based on the measured charging efficiency within the charging apparatus of Maezell, Bao and Ambrosio, as taught by Ogata, in order to preventing the battery capacity from being unnecessarily reduced and enhancing the life characteristic of the battery cell.

Claim 11 is rejected under 35 U.S.C. 103 as being over Meazell, Bao, Ambrosio and Ogata as applied to claim 10 above, in further view of the US Patent Application Publication by Walley et al. (US # 20110127954).

Regarding Claim 11, Meazell, Bao, Ambrosio and Ogata teaches the apparatus of claim 10.
The combination of Meazell, Bao, Ambrosio and Ogata fail to teach wherein the power management electronics are configured to determine the predefined limit responsive to determining that a consumer device has a dead battery.
Walley teaches in Figure 14, wherein the power management electronics are configured to determine the predefined limit responsive to determining that a consumer device has a dead battery [0101].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include detecting the end of battery life within the charging apparatus of Meazell, Bao, Ambrosio and Ogata, as taught by Walley, in order to effectively control overcharging of the battery thus reducing fire hazard.

Claim 12 is rejected under 35 U.S.C. 103 as being over Meazell, Bao, Ambrosio and Ogata as applied to claim 10 above, in view of the US Patent Application Publication by Smith et al. (US # 20130134923).

Regarding Claim 12, Meazell, Bao, Ambrosio and Ogata teaches the apparatus of claim 10. 

Smith teaches wherein the power management electronics are configured to receive a selection of the predefined limit from a user (“…user-selected decrements and increments to the maximum and minimum charge amounts…”, Paragraph 0034).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include detecting the end of battery life within the charging apparatus of Meazell, Bao, Ambrosio and Ogata, as taught by Smith, in order to effectively control charging of devices based on user-selectable predefined limits on charging operations, thus providing protection from overcharging.

Claim 13 is rejected under 35 U.S.C. 103 as being over Meazell, Bao, Ambrosio and Ogata as applied to claim 10 above, in further view of the US Patent Application Publication by Davis et al. (US # 20110018679).

Regarding Claim 13, Meazell, Bao, Ambrosio and Ogata teaches the apparatus of claim 10.
The combination of Meazell, Bao, Ambrosio and Ogata fail to teach wherein the predefined limit includes an amount of time.
Davis teaches wherein the predefined limit includes an amount of time (Claim 22).


Claims 14 - 15 are rejected under 35 U.S.C. 103 as being over Meazell, Bao, Ambrosio and Ogata as applied to claim 10 above, in further view of the US Patent Application Publication by Stevens et al. (US # 20140035380).

Regarding Claim 14, Meazell, Bao, Ambrosio and Ogata teaches the apparatus of claim 10. 
The combination of Meazell, Bao, Ambrosio and Ogata fail to teach wherein the predefined limit comprises a portion of a charge of a provider battery.
Stevens teaches wherein the predefined limit comprises a portion of a charge of a provider battery (Figure 2, Paragraph 0028-0029).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include providing percentage of provider device power to receiving device within the charging apparatus of Meazell, Bao, Ambrosio and Ogata, as taught by Stevens, in order to prevent the battery getting drained causing interruption to the functionality of provider device.

Regarding Claim 15, Meazell, Bao, Ambrosio, Ogata and Stevens teaches the apparatus of claim 14. 
The combination of Meazell, Bao, Ambrosio and Ogata fail to teach wherein the portion of the charge of the provider battery is a percentage of charge of the provider battery.
Stevens further teaches wherein the portion of the charge of the provider battery is a percentage of charge of the provider battery (Figure 2, Paragraph 0028-0029).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include percentage of provider device power to receiving device within the charging apparatus of Meazell, Bao, Ambrosio and Ogata, as taught by Stevens, in order to prevent the battery getting drained causing interruption to the functionality of provider device.

Claims 16 - 18 and 21 are rejected under 35 U.S.C. 103 as being over the US Patent Application Publication by Smith et al. (US # 20130134923), in view of the US Patent Application Publication by Cruise et al. (US # 20100085012) and in view of the US Patent Application Publication by Meazell et al. (US # 20140299372), in view of the US Patent Application Publication by Walley et al. (US # 20110181110, herein after called as Walley_1) and in view of the US Patent Application Publication by Rosik et al. (US # 20110291613).

Regarding Claim 16, Smith teaches (Figure 2-7), a non-transitory machine readable storage device having instructions for execution by a processor (Fig 4, 48) of the machine to perform (Paragraph 0043-0044): 
determining at a provider device (Portable electronic device 14 of Fig 2, [0036, lines 1-3, 0002]) a predefined limit (“...desired level…”, Abstract, line 12, Fig 7, Step 114, [0045, line 13-14]) on energy transfer to a consumer device (Portable electronic device 16 of Fig 2, [0036, lines 1-3, 0002]), wherein the provider device and peer device are separate mobile user communication devices (See Fig 2, [0002, lines 4-7, 0036, 0037, lines 8-12]); 
Smith fails to teach:
receiving at the provided device a low battery signal from the consumer device;
Cruise teaches in Figure 2, a charger charging (considering as a provider device) a battery pack (considering as a consumer device) [0017, lines 3-6] comprising receiving at the provided device a low battery signal from the consumer device (Claim 17, lines 11-15);
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include receiving low battery signal from consuming device within the charging apparatus of Smith as taught by Cruise, in order to provide adequate charge based on receiving low battery status condition, thus maintaining continuous operation of the device.
Smith further teaches:
initiating transfer of the energy from the provider device to the consumer device via an energy transfer connection [0036, lines 13-14, 0038, lines 1-3]; and
[0045, lines 12-14].
The combination of Smith and Cruise fail to teach:
receiving metering information at the provider device specifying an amount of energy transferred.
Meazell teaches in Figures 1 and 4-6, a method of transferring power between two devices by receiving metering information specifying an amount of energy transferred [receiving device 100b send a precise battery level to transferring mobile device 100a, 0029, lines 9-13].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include detecting amount of energy transfer in the charging apparatus of Smith and Cruise as taught by Meazell, in order to provide controlled power transfer by closing monitoring the amount the power transferred, thus providing overcharge protection to the charging device.
The combination of Smith, Cruise and Meazell fail to teach:
wherein the provider device and the consumer device negotiate one or more of a length of time for the transfer of energy.
Walley_1 teaches a provider device (310) and a consumer device (320) negotiate one or more of a length of time for a transfer of energy [0032, lines 8-13].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include negotiating charging period of time within the charging apparatus of Smith, Cruise and Meazell, as taught by Walley_1, in order to 
The combination of Smith, Cruise, Meazell and Walley_1 fail to teach:
negotiate a mechanism for the transfer of energy.
Rosik teaches a provider device (104) and a consumer device (108) negotiate a mechanism for the transfer of energy (Abstract, lines 6-9).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include provide wired and wireless charging within the charging apparatus of Smith, Cruise, Meazell and Walley_1, as taught by Rosik, in order to provide continuous power to the chargeable devices in case electric power from one of the source fails, thus providing continues power to the devices.

Regarding Claim 17, Smith, Cruise, Meazell, Walley_1 and Rosik teaches the apparatus of claim 16. 
Smith further teaches causing the transfer of energy via the energy transfer connection [0025, lines 9-11];
Regarding Claim 18, Smith, Cruise, Meazell, Walley_1 and Rosik teaches the apparatus of claim 17. 
Smith further teaches including instructions to stop the transfer of energy when the transfer of energy reaches the predefined limit as indicated by the metering of the amount of energy transferred [0034].

Regarding Claim 21, Smith, Cruise, Meazell, Walley_1 and Rosik teaches the apparatus of claim 16. 
Smith further teaches instructions to receive a selection of the predefined limit from a user (“…user-selected decrements and increments to the maximum and minimum charge amounts…”, Paragraph 0034).

Claim 19 is rejected under 35 U.S.C. 103 as being over Smith, Cruise, Meazell, Walley_1 and Rosik as applied to claim 17 above, in further view of the US Patent Application Publication by Lee (US # 20060012339).

Regarding Claim 19, Smith, Cruise, Meazell, Walley_1 and Rosik teaches the apparatus of claim 17. 
The combination Smith, Cruise, Meazell, Walley_1 and Rosik fail to teach:
instructions to stop the energy transfer when a remaining battery power in a provider device reaches a stop transfer threshold or when an energy transfer time period has been reached regardless of the amount of energy transferred.
Lee teaches instructions to stop the energy transfer when an energy transfer time period has been reached regardless of the amount of energy transferred (Figure 2, abstract, lines 1-2, Paragraph 0034).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include stopping the charging after time elapsed within the charging apparatus of Smith, Cruise, Meazell, Walley_1 and Rosik, as taught by Lee, in 

Claim 20 is rejected under 35 U.S.C. 103 as being over Smith, Cruise, Meazell, Walley_1 and Rosik as applied to claim 16 above, in further view of the US Patent Application Publication by Stevens et al. (US # 20140035380).

Regarding Claim 20, Smith, Cruise, Meazell, Walley_1 and Rosik teaches the apparatus of claim 16. 
The combination of Smith, Cruise, Meazell, Walley_1 and Rosik fail to teach:
wherein the predefined limit comprises a portion of a charge of a provider battery.
Stevens teaches wherein the predefined limit comprises a portion of a charge of a provider battery (Figure 2, Paragraph 0028-0029).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include providing percentage of provider device power to receiving device in the charging apparatus of Smith, Cruise, Meazell, Walley_1 and Rosik, as taught by Stevens, in order to prevent the battery getting drained causing interruption to the functionality of provider device.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tanaka et al. (US # 20140217828) teaches a power supply system comprising the step of:
determining a value to be exchanged between a provider device (wireless power transmitter (e.g., charging base) 101) and a consumer device (a power receiver (e.g., camera or mobile phone) 102, [0017]) based on one or more of the energy transfer connection (Wireless and Wired charging, see Steps S301 and S302, Fig 3, [0024, lines 4-6]) and an estimated transfer efficiency (Step S310, Fig 3, [0040]).
The US Patent by Flynn (US # 5870685) teaches in Figure 4-8, a mobile station 100 comprising a microprocessor 112:
the microprocessor 112 takes one or more selected actions when the present capacity value reaches the low, critical and dead capacity values, respectively. Thus, if the present capacity value falls below the low capacity value, the microprocessor 112 will generate an audible and/or visual alarm to the user via the loudspeaker 104 and/or the display 108 (Col 11, lines 64-67 and Col 12, lines 1-3).
The US Patent Application Publication by Steels et al. (US # 20080269953) teaches a peer-to-peer approach is used for the transfer of electrical power between devices comprising: 
A peer-to-peer approach is used for the transfer of electrical power between devices (10, 30). A communications link (24) is used for negotiation of the details of a desired power-supply transaction between a power-supplying device and a power-receiving device, including the electrical specification of the power to be transferred. When the transaction details are settled, a power supply link (23) is used for implementing the agreed transfer of power. The negotiated electrical specification can 
The US Patent by Gong (US # 6222347) teaches System for charging portable computer's battery using both the dynamically determined power available based on power consumed by sub-system devices and power limits from the battery comprising:
With the dynamic monitoring and determination of the power being utilized by the computing device according to the invention, the power made available for charging batteries is significantly increased over conventional approaches such that batteries are able to be charged in rapid and efficient manner.
After the power available for charging is determined 302, a decision block 304 determines whether there is any (or at least a minimum amount) of power available for charging a battery. When the decision block 302 determines that there is no power available (or less than a minimum amount of power available) for charging, then the battery charge processing 300 is complete and ends (Figure 3A).
when the decision block 306 determines that charging is requested, then the battery charge processing 300 continues. Namely, a power charge level being requested by the battery is determined 308. Next, a power charge level for charging the battery is set 310 based on the requested power charge level and the determined available power level. Thereafter, the battery is charged 312 at the set power charge level (Figure 3A).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571)271-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMMED JAMEEL SHARIEF
Examiner
Art Unit 2859

/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859